Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  144979(46)                                                                                                          Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 144979
  v                                                                 COA: 302293
                                                                    Jackson CC: 09-005862-FC
  DEVON DECARLOS GLENN, JR.,
             Defendant-Appellee.
  ____________________________________


         On order of the Chief Justice, the motion by David Scott Farnan for leave to file a
  brief amicus curiae in this case is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 3, 2013                         _________________________________________
                                                                               Clerk